Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-16-00124-CV

                                 IN THE INTEREST OF M.J.P.

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00878
                           Honorable Karen Crouch, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s Order Pursuant to Trial
on Competing Petitions for Adoption is MODIFIED to include the following new dates for the
“transition period” referred to in the order:

 Dec. 25, 2016                        1 visit between child & CB for 1 ½ hours

 Dec. 26, 2016 – Dec. 31, 2016        2 visits between child & CB for 1 ½ hours, 1 therapeutic
                                      session with Dr. Ponce
 Jan. 1, 2017                         1 visit between child & CB for 1 ½ hours

 Jan. 2, 2017 – Jan. 7, 2017          3 visits between child & CB for 1 ½ hours, 1 therapeutic
                                      session with Dr. Ponce
 Jan. 8, 2017 – Jan. 14, 2017         4 visits between child & CB for 1 ½ hours, 1 therapeutic
                                      session with Dr. Ponce
 Jan. 15, 2017 – Jan. 21, 2017        5 visits between child & CB for 1 ½ hours, 1 therapeutic
                                      session with Dr. Ponce
 Jan. 22, 2017 – Jan. 28, 2017        4 visits between child & CB for 1 ½ hours, 1 overnight visit,
                                      1 therapeutic session with Dr. Ponce
 Jan. 29, 2017 – Feb. 4, 2017         4 visits between child & CB for 1 ½ hours, 2 overnight visits,
                                      1 therapeutic session with Dr. Ponce
 Feb. 5, 2017 – Feb. 11, 2017         4 visits between child & CB for 1 ½ hours, Weekend visit, 1
                                      therapeutic session with Dr. Ponce
 Feb. 12, 2017 – Feb. 20, 2017        Child placed with CB, ADOPTION Feb. 21, 2017
                                                                                 04-16-00124-CV


       As modified, the trial court’s order is AFFIRMED. No costs of appeal are assessed against
appellant.

       SIGNED December 14, 2016.


                                                _____________________________
                                                Karen Angelini, Justice




                                              -2-